Citation Nr: 0422269	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  00-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease of the cervical spine (claimed as a neck 
condition).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1971.  He also served in the National Guard from 
September 1971 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
degenerative joint and disc disease of the cervical spine 
(claimed as a neck condition).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Service connection may be established for a current 
disability that is the result of a disease or injury incurred 
or aggravated in line of duty in "the active military, 
naval, or air service. . . ."  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  "The term 
'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).

The veteran contends that he injured his neck three times 
while serving in the National Guard.  In this regard, the 
Board notes that some records from the veteran's service in 
the National Guard have been obtained and that some, but not 
all, of his dates of inactive duty for training have been 
verified.  On remand, the RO should attempt to verify the 
specific dates of inactive duty for training prior to 
September 24, 1994.  

The veteran testified at a personal hearing before the Board 
in August 2003, that he injured his neck the first time when 
he was being given a physical at Fort Pickett in the early 
eighties during annual training and a stretcher which he sat 
on collapsed and shot him back into a wall.  He indicated at 
the hearing before the Board in August 2003 that he believed 
that his medical records from this period had been lost.  VA 
outpatient records from the VA Medical Center (VAMC) in 
Richmond, dated in 1981 and 1983, show that the veteran was 
seen for complaints of joint stiffness in his arms and pain 
and swelling of his hands, but there were no complaints or 
findings relevant to the neck.  A January 1981 Progress Note 
indicates that that the examiner planned to order x-rays not 
only of the chest, left shoulder, left elbow, and right hand 
but also of the cervical spine.  However, no x-ray report of 
the cervical spine dated in 1981 is in the claims file.  
Moreover, there are no medical records from the National 
Guard from the 1980s in the claims file, and no records 
verifying dates of inactive duty for training during the 
1980s.  On remand, the RO should attempt to verify the 
specific dates of inactive duty for training prior to 
September 24, 1994; should attempt to obtain medical records 
from the National Guard from the 1980s; and should attempt to 
obtain additional VA medical records from the VAMC in 
Richmond from the early 1980s to include an x-ray report of 
the cervical spine from early 1981. 

The veteran testified that the second time he had problems 
with his neck was around 1985 or 1986 when he had a "pinched 
neck," not from a specific injury, but rather because his 
neck "locked up" on him.  Again, he stated that he was on 
active duty for training at this time at Fort Bragg and that 
he went to a field hospital and was given medication for neck 
pain.  A December 1987 progress note from the veteran's 
private physician reflect that the veteran complained of an 
injury to the right shoulder at work on December 2, 1987.  
The veteran reported that he was working on a truck and felt 
pain around the right shoulder which got worse as the day 
went on.  He reported that he went to the dispensary at Fort 
Pickett and was put on pain medication and light duty.  
Objectively, the examiner noted pain reproduced in the 
scapula area with lateral rotation of the neck to the right.  
The examiner noted a probable pinched nerve in the neck 
without neurological deficit.  NGB Form 23, Army National 
Guard Retirement Credits Record, reflects that the veteran 
was on active duty for training in August 1987, not December 
1987.  However, on remand, the RO should attempt to verify 
whether a period of inactive duty for training coincided with 
the December 2, 1987, date that the veteran stated he injured 
his right shoulder and neck as shown by December 16, 1987, 
private physician's note.  

The veteran testified that he injured his neck a third time 
in 1993 on a weekend drill when performing a physical 
training test.  He stated that, at that time, he also injured 
his shoulder.  He reported that a line of duty determination 
was made at that time about the shoulder injury and, although 
he complained at that time about both his shoulder and his 
neck, for some reason, the doctor did not include anything 
about the neck.  The service records show that the veteran 
made a statement in November 1995 (not 1993, as he stated at 
the hearing), that his shoulder and neck were sore after he 
did a physical training test on October 13, 1995.  He stated 
that he went to his private doctor on October 23 and 27, 1995 
with no improvement and he was referred to a private hospital 
where he was found to have impingement syndrome of the left 
shoulder.  

The private physician's notes from October 1995 have been 
obtained and show complaints of left shoulder pain both 
before and after October 13, 1995, on the 10th, 23rd, and 27th, 
of October 1995.  VA outpatient records, dated October 27, 
30, and 31, 1995, show that the veteran was seen for 
complaints of left shoulder pain.  An examiner noted that 
there was no neck pain.  A DA Form 2173, Statement of Medical 
Examination and Duty Status, dated in November 1995, shows 
that the injury to the left shoulder was considered to have 
been incurred in line of duty while the veteran was on 
inactive duty for training.  It was noted that the veteran 
gave a history of pain in the left shoulder being worse after 
doing push ups on October 13, 1995, and it was determined 
that the shoulder was probably aggravated by some type of 
injury during physical training.  Additional records show 
that the veteran was placed on a physical profile in 1995 to 
1996, which limited his duties because of the left shoulder 
injury.  However, no such finding was made regarding the neck 
or cervical spine.

VA and National Guard medical records from the early 1990s 
show no complaints or findings relevant to a neck disorder.  
A VA x-ray report pertaining to the cervical spine, dated in 
October 1990, showed mild cervical spondylosis.  The private 
physician's progress notes reflect that the veteran was in a 
car accident on August 5, 1991, and complained of stiffness 
in the back of the neck.  The doctor's impression was 
cervical strain.  Another VA x-ray report pertaining to the 
cervical spine, dated in September 1997, showed moderate 
degenerative disc disease at C6-C7.  Both VA records and the 
private physician's progress notes, dated in 1997 and 1999, 
show complaints of neck pain.  On an April 1999 VA 
examination report, the diagnosis was mild degenerative joint 
disease changes of the lower cervical spine with 
straightening of the cervical curve noted on x-rays.

In a letter, dated in March 2000, the private physician 
stated that in his opinion the left shoulder injury could 
certainly radiate pain to the left side of his neck and that 
there is also the possibility of a neck disorder that could 
be causing the neck pain such as degenerative joint disease.  
However, the doctor did not state clearly whether a current 
neck disorder, if any, is the result of any of the prior 
injuries to the neck or whether a separate neck disorder is 
proximately due to the service-connected left shoulder 
disorder.  

Based on the evidence noted above, the Board concludes that 
further development of the medical evidence is needed in this 
case as well as additional attempts to verify dates of 
inactive duty for training prior to September 24, 1994.  
38 C.F.R. § 3.159(c)(4)(i) (2003).  Accordingly, this case is 
remanded for the following actions:

1.  The RO should attempt to verify the 
specific dates of inactive duty for 
training prior to September 24, 1994.  
The RO should attempt specifically to 
verify whether a period of inactive duty 
for training coincided with December 2, 
1987, the date that the veteran stated he 
injured his right shoulder and neck as 
shown by the December 16, 1987, private 
physician's note.  


2.  The RO should make reasonable efforts 
to obtain additional medical records, if 
any, from the National Guard from the 
early 1980s.  In addition, the RO should 
make reasonable efforts to obtain 
treatment records from the VAMC in 
Richmond from the early 1980s, to include 
a VA x-ray report pertaining to the 
cervical spine from early 1981, and 
treatment records from the VAMC in 
Richmond from December 1987 to early 
1988.  The RO should notify the claimant 
if the records cannot be secured.  
38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3).  

3.  The RO should arrange for the veteran 
to be scheduled for a VA examination by 
an examiner who has reviewed the 
pertinent medical evidence in the claims 
file and who will render an opinion as to 
whether a current neck disorder, to 
include degenerative joint and disc 
disease of the cervical spine, is the 
result of a previous injury to the neck - 
including (1) an injury to the neck in 
the early 1980s (not shown by medical 
evidence currently of record) or (2) a 
pinched nerve in the neck shown on a 
December 1987 private doctor's progress 
note or (3) complaints of pain in the 
neck after an injury to the left shoulder 
in October 1995 as shown by medical 
records in the file - or whether a 
current neck disorder, to include 
degenerative joint and disc disease of 
the cervical spine, is proximately due to 
the service-connected left shoulder 
disorder.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

6.  The RO should readjudicate the claim 
for service connection for degenerative 
joint and disc disease of the cervical 
spine (claimed as a neck condition) 
taking into consideration all the 
evidence of record including whether 
service records verifying dates of duty 
in the National Guard show that the 
veteran was disabled from an injury to 
the neck incurred during a period of 
active duty for training or inactive duty 
for training and, based on the medical 
opinion evidence, whether a current neck 
disability is the result of such 
disability.  Thereafter, if the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

